EXHIBIT 10.39

CORNING INCORPORATED

SUPPLEMENTAL INVESTMENT PLAN

CORNING INCORPORATED (the “Company”) hereby amends and restates in its entirety,
effective January 1, 2008, the Corning Incorporated Supplemental Investment Plan
(the “Plan”) to permit Eligible Employees to defer a portion of their
compensation to supplement contributions they make pursuant to the Corning
Incorporated Investment Plan.

ARTICLE ONE

Definitions

 

1.1 “Board” means the Board of Directors of Corning Incorporated.

 

1.2 “Change in Control” means an event that is “a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of Section 409A and
that also falls within one of the following circumstances:

 

  (i) an offeror (other than the Company) purchases shares of Corning Common
Stock of the Company pursuant to a tender or exchange offer for such shares;

 

  (ii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of the Company’s securities representing 50% or more of the combined
voting power of the Company’s then outstanding securities;

 

  (iii) the membership of the Company’s Board of Directors changes as the result
of a contested election or elections, such that within any 12 month period a
majority of the individuals who are Directors at any particular time were
initially placed on the Board of Directors as a result of such a contested
election or elections; or

 

  (iv) the consummation of a merger in which the Company is not the surviving
corporation, consolidation, sale or disposition of all or substantially all of
the Company’s assets or a plan of partial or complete liquidation approved by
the Company’s shareholders.

 

1.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.4 “Committee” means the Supplemental Pension Committee appointed by the Board.

 

1.5 “Company” means Corning Incorporated.

 

1.6 “Company Stock Fund” means an investment fund option that is invested,
actually or hypothetically, primarily in any class of Corning common stock.

 

1.7 “Compensation” means the sum of an Eligible Employee’s base salary and
bonuses (before salary reduction, if any, under the Company’s Management
Deferral Plan, Supplemental Investment Plan, Investment Plan or any other Code
section 125, 132(f) or 401(k) employee benefit plan) without regard to the
limitation prescribed in Code Section 401(a)(17). As used in this Plan, base
salary, means the base pay to an Eligible Employee by the Company for personal
services actually rendered, Division Cash Awards, Individual Outstanding
Contributor Awards and certain other eligible cash bonuses; bonus means cash
payments of GoalSharing awards and Performance Incentive Plan awards. Excluded
as eligible forms of compensation under this Plan are any Company contributions
paid under this Plan or any other employee benefit or deferred compensation
plan, awards under the Company’s Incentive Stock Plan, non-cash bonuses,
commission-based compensation, awards under the Corporate Performance Plan, the
value of stock purchase contracts, dividends or dividend equivalents thereon,
reimbursed expenses, overseas allowances, cost-of-living allowances, death
benefits, severance pay, signing bonuses, special achievement bonuses and other
unusual payments determined by the Committee in a non-discriminatory manner. The
Committee in its sole discretion may add to the items of includable compensation
other compensatory payments or benefits earned by an Eligible Employee.

 

174



--------------------------------------------------------------------------------

1.8 “Effective Date” means January 1, 1997. The effective date of this
restatement is January 1, 2008.

 

1.9 “Eligible Employee” means any employee of a Participating Company who meets
the eligibility requirements of Section 3.1(a) and the Committee permits to
participate in the Plan.

 

1.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.11 “Investment Plan” means the Corning Incorporated Investment Plan for
Salaried Employees.

 

1.12 “Participating Company” means the Company and any related entity that meets
the definition of “Company” in the Pension Plan and which is approved by the
Committee as a Participating Company under this Plan.

 

1.13 “Pension Plan” means the Corning Incorporated Pension Plan for Salaried
Employees.

 

1.14 “Plan” means this Corning Incorporated Supplemental Investment Plan.

 

1.15 “Plan Year” means the calendar year.

 

1.16 “Section 409A” means Section 409A of Code, and the Treasury regulations and
other authoritative guidance issued thereunder.

 

1.17 “Trustee” means any trustee the Board may designate if it determines, in
its sole discretion, to establish a rabbi trust fund for the purpose of paying
Plan benefits.

ARTICLE TWO

Purpose and Intent of Plan

 

2.1 The purpose of this Plan is to attract and retain a highly-motivated
executive workforce by providing to Eligible Employees the opportunity to defer
additional Compensation and for the Company to make additional contributions on
behalf of Eligible Employees in excess of those permitted under the Investment
Plan. The Plan is intended to constitute an unfunded plan of deferred
compensation for a select group of management or highly-compensated employees as
provided for in Title I of ERISA. This Plan is also intended to comply with the
requirements of Section 409A and shall be interpreted consistent with that
intent. The terms of this Plan shall supersede any and all other plans and
documents that may have terms that are inconsistent with and/or are additional
to the terms herein.

ARTICLE THREE

Eligibility and Participation

 

3.1 (a) Eligibility. An employee shall be an Eligible Employee and be entitled
to participate in this Plan during any Plan Year that (i) such employee is on
the Company payroll for the Plan Year; and (ii) such employee belongs to a
select group of management or highly-compensated employees as provided for in
Title I of ERISA that the Committee has designated as being eligible to
participate in the Plan.

An employee who is eligible to participate in this Plan in a Plan Year shall not
continue to be eligible to participate in the Plan in any subsequent Plan Year
unless the employee satisfies the foregoing eligibility criteria in such
subsequent Plan Year.

(b) Participation. An Eligible Employee shall commence participating in the Plan
consistent with the Eligible Employee’s election pursuant to Section 4.3 in the
event that the Eligible Employee’s elected contributions under the Investment
Plan for a Plan Year are suspended because the Eligible Employee’s Compensation
for such year exceeds the annual compensation limit of Code Section 401(a)(17)
($225,000 in calendar year 2007) or the Eligible Employee has contributed the
maximum contribution to the Investment Plan under Code Sections 402(g) and
414(v).

 

175



--------------------------------------------------------------------------------

ARTICLE FOUR

Contributions

 

4.1 Employee Contributions. An Eligible Employee may contribute to this Plan in
a Plan Year any amount of his or her Compensation during the Plan Year (not to
exceed the maximum percentage of compensation permitted under the Investment
Plan for employee contributions) that is earned above the compensation on which
the Eligible Employee’s contributions to the Investment Plan are based. All
Eligible Employee contributions shall be pre-tax and shall be made by salary
reduction in accordance with the deferral election rules of Section 4.3.

 

4.2 Company Allocations.

(a) Matching Allocations. If any portion of an Eligible Employee’s contributions
under Section 4.1 consists of amounts that would have been matched by the
Company under the Investment Plan but for a Code limitation on contributions,
the Company will credit matching allocations to the Eligible Employee under this
Plan with respect to such amounts at the same level and under the same terms as
specified in the Investment Plan. Any Investment Plan limitation on matching
contributions that is not attributable to Code limitations (e.g., the Investment
Plan’s cap on the maximum Company match) shall apply to allocations credited
under this Plan and under the Investment Plan in the aggregate. Matching
allocations will be credited separately with respect to salary and bonus
deferrals instead of being based on deferrals in the aggregate; an Eligible
Employee will not be credited with a maximum match unless he or she contributes
at least the required percent of earnings from both components of income (i.e.,
base salary and bonuses).

(b) Allocations for Long-Service Employees. Each Plan Year, the Company shall
allocate on behalf of each Eligible Employee who both (i) is currently accruing
a benefit under the career average formula of the Company’s Pension Plan (part I
benefit) and (ii) has nine or more years of vesting service as of the preceding
December 31 and who is making contributions to this Plan for the Plan Year, an
amount equal to 1.175 percent of the Eligible Employee’s Compensation for the
Plan Year, reduced by the amount the Company contributes as a mandatory
contribution to the Investment Plan for the Plan Year. No contribution will be
made under this subsection (b) for any period during which an Eligible Employee
is accruing a benefit under the cash balance formula of the Company’s Pension
Plan (part II benefit).

 

4.3 Deferral Election for Eligible Employee Contributions. An Eligible Employee
may defer Compensation under this Plan only by making an election with the
Company before the last day of the Plan Year preceding the Plan Year in which
the services giving rise to the compensation are performed. For example, an
election to defer base salary earned in 2009 must be made on or before
December 31, 2008. Likewise, an election to defer an annual bonus that is earned
for services rendered in 2009 but is paid in 2010 must be made on or before
December 31, 2008.

Such election shall include: (a) the amount to be deferred; and (b) for the
Eligible Employee’s initial election to contribute to the Plan, the form of
payment for receiving his or her retirement benefits. The terms of this election
shall be irrevocable except that a new election form may be filed with respect
to future deferrals for subsequent Plan Years. However, the form of payment
elected by an Eligible Employer in his/her first deferral election shall govern
all subsequent deferrals.

An Eligible Employee shall make separate elections with respect to deferrals of
base salary and deferrals of bonuses. An Eligible Employee’s elections for base
salary and bonuses shall continue in effect for subsequent Plan Years until the
Eligible Employee makes a new election. Any new election shall become effective
for Compensation earned for services provided in the Plan Year following the
year when the new election is made. Generally, references to “base salary” means
Compensation other than Compensation earned for services provided (in whole or
part) in one year and paid out in a subsequent year (e.g., annual bonuses), and
references to bonuses means Compensation that does not qualify as a base salary.

When an Eligible Employee makes an election to contribute a percentage of base
salary into the Plan, the Eligible Employee must also make an election to
contribute a percentage to the Investment Plan. Actual deferrals into this Plan
shall not commence until the percentage election under the Investment Plan
results in a cessation of contributions to the Investment Plan due to the
application of the Code’s limitations on compensation and/or contributions. By
making a base salary deferral election into this Plan for a Plan Year, the
Eligible Employee agrees that his or her deferral election under the Investment
Plan shall be irrevocable for the Plan Year.

 

176



--------------------------------------------------------------------------------

4.4 Committee Adjustments. Notwithstanding the foregoing, for purposes of
calculating a particular Eligible Employee’s benefit under the Plan, the
Committee, in its sole discretion, may adjust an Eligible Employee’s
compensation, vesting service or other factor used in calculating the Eligible
Employee’s benefit in any manner the Committee deems appropriate, provided such
adjustment is memorialized in writing. The Committee may make such adjustment
solely for a specified Eligible Employee or group of Eligible Employees and
without regard to how other Eligible Employees are treated. Notwithstanding the
foregoing, no adjustment may be made under this Section if it would violate
Section 409A.

ARTICLE FIVE

Investment of Eligible Employee Accounts

 

5.1 Investment of Deferred Amounts. The Committee shall establish the same
investment options under this Plan as are available from time to time under the
Investment Plan. These options may be in the form of: (1) hypothetical accounts
whose performance shall track the returns of the comparable Investment Plan
options; (2) actual funds held by the Company; or (3) actual funds held by a
Board appointed Trustee of a rabbi trust. In any event, amounts allocated to an
Eligible Employee’s accounts shall be subject to the investment direction of
such Eligible Employee as designated under the Plan.

Notwithstanding the objective of establishing identical investment options under
this Plan as exist in the Investment Plan, the Committee may in its sole
discretion establish independent rules under this Plan concerning the investment
of Eligible Employee deferrals in the Company Stock Fund, e.g., by prohibiting
such investments altogether, by prohibiting persons subject to Section 16(b)’s
short-swing profits rules from making such investments or by otherwise
regulating the terms of investing in the Company Stock Fund.

The amount of an Eligible Employee’s deferrals that can be allocated to the
Company Stock Fund is restricted to 20% of such deferrals and no transfers from
any other investment fund into the Company Stock Fund are permitted. If an
Eligible Employee’s investment elections as to future deferrals indicates an
allocation to the Company Stock Fund that is in excess of 20% of total
deferrals, then the excess portion of said Eligible Employee’s Company Stock
Fund allocation election which is over 20% shall be automatically revised to
direct such excess portion of any future contributions to a default fund
designated by the Investment Plan Committee.

The Company shall have the ultimate obligation to pay out all deferred amounts
adjusted for earnings/losses thereon in accordance with the terms of this Plan.
In order to meet its obligations under this Plan, the Company may appoint a
Trustee and direct such Trustee to establish a single investment account or
individual investment accounts. The Trustee shall be empowered to invest such
accounts and any earnings thereon in such investments (not to include securities
of the Trustee) as may be designated by the Committee. In the event a Trustee is
appointed to establish investment accounts, the Committee shall be responsible
for directing how the accounts are to be invested, taking into account Eligible
Employee preferences. If no Trustee is appointed, the Committee shall establish
bookkeeping accounts and credit earnings to such accounts in accordance with
such Investment Plan benchmarks as may be established from time to time.

 

5.2 Investment of Company Allocations. If applicable, all Company allocations
under Section 4.2 shall be subject to such investment and transfer restrictions
as apply from time to time to comparable contributions made under the Investment
Plan in which the Eligible Employee participates.

 

5.3 Rollover of Other Deferred Compensation Accounts. The Committee may in its
sole discretion direct the transfer of amounts deferred by an Eligible Employee
under another unfunded deferred compensation plan of the Company to the Eligible
Employee’s account under this Plan. Such transfer shall be made for the purpose
of commonly investing the deferred amounts under a single investment
arrangement. Any such transfer of assets shall be permitted only to the extent
that the assets are of a type which can be invested under this Plan. No transfer
of assets shall change the terms of any deferred compensation election made by
the Eligible Employee with respect to such transferred assets. However, to the
extent consistent with any election on the other unfunded deferred compensation
arrangement’s election form, the terms of this Plan and any associated trust
agreement shall govern such transferred amounts. No transfer may be permitted
under this Section if prohibited under Section 409A.

 

5.4 Limitations on Assignment of Benefits. Each Eligible Employee’s account
under the trust shall be subject to the claims of the Company’s creditors in the
event of the Company’s insolvency or bankruptcy as provided in the trust
agreement. The benefits payable under this Plan shall not be subject in any way
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind by the Eligible Employee, his
beneficiary or the creditors of either, including any such liability as may
arise from the Eligible Employee’s bankruptcy.

 

177



--------------------------------------------------------------------------------

5.5 Unfunded Plan. The benefits payable to an Eligible Employee under this Plan
shall be paid by the Participating Company that employs the Eligible Employee
out of its general assets and shall not be otherwise funded as of the effective
date of the plan. Although the Company does not intend, as of the effective
date, to set aside any specific assets to meet its obligation to pay benefits
under this Plan, the Company may, in its discretion, set aside assets for
meeting its obligations, including, but not limited to, the establishment of a
rabbi or other grantor trust. In the event such fund or trust is established,
each Participating Company shall be responsible for making contributions to
provide for the benefits of its own Eligible Employees.

No Eligible Employee shall have any property rights in any such fund or trust or
in any other assets held by a Participating Company. The right of an Eligible
Employee or his or her spouse or beneficiary to receive any of the benefits
provided by this Plan shall be an unsecured claim against the general assets of
a Participating Company.

ARTICLE SIX

Benefits

 

6.1 Vesting. An Eligible Employee’s contributions under Section 4.1, the
Company’s allocations for long-service Eligible Employees under Section 4.2(b)
and the earnings on all such contributions are 100 percent vested at all times.
The Company’s matching allocations under Sections 4.2(a) and earnings thereon
shall become vested in accordance with the terms and conditions in effect from
time to time for the vesting of Company matching contributions under the
Investment Plan.

 

6.2 Timing and Form of Benefit Payments.

(a) Retirement Benefits. If an Eligible Employee terminates employment at any
time on or after the date the Eligible Employee attains age 55 and completes
five years of vesting service, the amounts accumulated in an Eligible Employee’s
account shall be paid in full or shall commence within 60 days after the six
month anniversary of his or her termination of employment. Account balances
shall be paid in cash in either a lump sum or in annual installment payments of
substantially equal amounts over a five year period. Installment payments will
be calculated by dividing the Eligible Employee’s account balance by the
remaining installment payments). The election of the form of payment shall be
made initially at the time of the deferral election as specified in Section 4.3.
If no valid election concerning the form of benefits is in effect, the Eligible
Employee’s entire account balance shall be paid in a lump sum amount. For
purposes of this Plan, vesting service shall be calculated under the rules set
forth in the Investment Plan as of January 1, 2008. For purposes of this
Section, “terminates employment” or “termination of employment” shall have the
meaning specified in Section 409A; provided that for purposes of this definition
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, the employment
relationship is deemed to terminate on the first date immediately following a
29-month period of absence.

(b) Death Benefits. In the event of an Eligible Employee’s death, his or her
account balance shall be payable to his or her designated beneficiary which may
be a natural person, a trust or an estate. An Eligible Employee shall designate
his or her beneficiary in writing on a form acceptable to the Committee. The
filing of any beneficiary designation form shall have the effect of
automatically revoking any beneficiary designation form filed previously. The
consent of a previously-designated beneficiary shall not be a prerequisite for
an Eligible Employee to file a new beneficiary designation form.

If death occurs while the Eligible Employee is receiving installment payments,
the Company shall pay the remaining interest of the Eligible Employee to his or
her beneficiary in a lump sum payment within 60 days after the Eligible
Employee’s death.

With respect to deaths which occur prior to an Eligible Employee’s commencing
receipt of benefits, the Company shall pay the Eligible Employee’s benefit to
his or her beneficiary in a lump sum payment within 60 days after the Eligible
Employee’s death.

If a beneficiary is not validly designated, or is not living or cannot be found
at the date of payment, any amount payable pursuant to this Plan shall be paid
to the estate of the Eligible Employee in a lump sum amount.

 

178



--------------------------------------------------------------------------------

(c) Benefits Payable Other Than on Account of Retirement or Death. If an
Eligible Employee’s termination of employment occurs for any reason other than
retirement or death as described in the preceding subsections, the Eligible
Employee’s entire vested interest under this Plan shall be paid out in a single
lump sum payment within 60 days following termination of employment.
Notwithstanding the foregoing, benefit payments to a specified employee may not
commence until six months following the date of the specified employee’s
termination of employment. Therefore, benefits paid under this subsection to a
specified employee shall be paid in a lump sum within 60 days after the date
that is 6 months following the specified employee’s termination of employment.
For purposes of this Section, “specified employee” or “termination of
employment” shall have the meanings set forth in Section 409A; provided that for
purposes of the definition of “termination of employment” where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, the employment relationship is
deemed to terminate on the first date immediately following a 29-month period of
absence.

 

6.3 In-Service Withdrawals. Notwithstanding the time of payment provisions set
forth in Section 6.2, the Committee may, in its sole discretion, authorize an
in-service withdrawal on account of an Eligible Employee’s Unforeseeable
Emergency. A distribution based upon Unforeseeable Financial Emergency shall not
exceed the lesser of the Eligible Employee’s vested account balance, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
payouts, after taking into account the extent to which the Unforeseeable
Financial Emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the participant’s assets (to the
extent the liquidation of assets would not itself cause severe financial
hardship). A distribution based upon Unforeseeable Financial Emergency shall be
permitted only to the extent permitted under Section 409A.

For purposes of the Plan, the term “Unforeseeable Financial Emergency” shall
mean an unanticipated emergency that is caused by an event beyond the control of
the Eligible Employee that would result in severe financial hardship to the
Eligible Employee resulting from (i) an illness or accident of the participant,
the participant’s spouse or a dependent of the participant, (ii) a loss of the
participant’s property due to casualty, or (iii) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant, all as determined in the sole discretion of the Committee.

 

6.4 Change in Control. In the event of a Change in Control, the accounts of all
Eligible Employees shall remain or become 100 percent vested and the Committee
shall have the discretion either to distribute all account balances accrued to
the date of the Change in Control in a lump sum amount or to permit the Plan to
continue in accordance with its terms. The Committee shall make its
determination on whether to continue the Plan or to distribute all accounts in
the period beginning 30 days prior to an anticipated Change in Control and 180
days following an actual Change in Control. Any termination and liquidation of
the Plan under this Section must satisfy all applicable requirements under
Section 409A.

 

6.5 CCS Supplemental Investment Plan and the CCS Supplemental Retirement Plan.
Effective February 2, 2004, the CCS Supplemental Investment Plan and the CCS
Supplemental Retirement Plan shall be merged into this plan and all
distributions on and after February 2, 2004, from the Plan shall be made in
accordance with the distribution rules set forth under the Plan.

ARTICLE SEVEN

Administration and Procedures

 

7.1 Committee as Administrator. This Plan shall be administered by the Committee
in accordance with the Plan’s terms.

The Committee shall inform each Eligible Employee of any deferral, investment
and beneficiary elections which the Employer may possess and shall record such
choices along with such other information as may be necessary to administer the
Plan.

 

7.2 Establishment of Accounts. The Committee shall establish and maintain
individual accounts for each Eligible Employee, which accounts shall record all
activities with respect to the accounts, including contributions, adjustments
for earnings (and losses), and withdrawals. The Committee shall determine the
benefits due each Eligible Employee from this Plan and shall direct them to be
paid by the Company, a Participating Company or the Trustee accordingly.

 

179



--------------------------------------------------------------------------------

7.3 Committee Action Final. The Committee has sole discretion to determine the
eligibility of employees to participate in this Plan, to determine their
eligibility for and the amount of their benefits, to interpret the Plan, to
adopt rules relating to its administration and to take any other action it deems
appropriate to administer the Plan. The decisions made by and the actions taken
by the Committee shall be final and conclusive on all persons.

Members of the Committee shall not be subject to individual liability with
respect to their actions under this Plan. Notwithstanding the foregoing, the
Company shall indemnify each member of the Committee who may incur financial
liability for actions or failures to act with respect to the member’s Committee
responsibilities.

 

7.4 Consistency of Interpretation. Since this Plan is intended to operate in
conjunction with the Investment Plan, any questions concerning plan
administration or the calculation of benefits that arise but are not
specifically addressed by this Plan shall be considered in light of the
Investment Plan. In addition, unless the context requires otherwise, the terms
used in this Plan shall have the same meaning as the same terms used in the
Investment Plan.

 

7.5 Claims Procedures.

(a) Claim for Benefits. The Committee, or its authorized delegate, shall
maintain a procedure under which an Eligible Employee or his beneficiary (or an
authorized representative acting on behalf of an Eligible Employee or his
beneficiary) may assert a claim for benefits under the Plan. Any such claim
shall be submitted to the Committee in writing. The Committee will generally
notify the claimant of its decision within 90 days after it receives the claim.
However, if the Committee determines that special circumstances require an
extension of time to decide the claim, it may obtain an additional 90 days to
decide the claim. Before obtaining this extension, the Committee will notify the
claimant, in writing and before the end of the initial 90-day period, of the
special circumstances requiring the extension and the date by which the
Committee expects to render a decision.

(b) Claims Review Procedure. If the claimant’s claim is denied in whole or in
part, the Committee will provide the claimant, within the period described in
Section 7.5(a), with a written or electronic notice which explains the reason or
reasons for the decision, includes specific references to Plan provisions upon
which the decision is based, provides a description of any additional material
or information which might be helpful to decide the claim (including an
explanation of why that information may be necessary), and describes the appeals
procedures and applicable filing deadlines.

If a claimant disagrees with the decision reached by the Committee, the claimant
may submit a written appeal requesting a review of the decision. The claimant’s
written appeal must be submitted within 60 days of receiving the initial adverse
decision. The claimant’s written appeal should clearly state the reason or
reasons why the claimant disagrees with the Committee’s decision. The claimant
may submit written comments, documents, records and other information relating
to the claim even if such information was not submitted in connection with the
initial claim for benefits. Additionally, the claimant, upon request and free of
charge, may have reasonable access and copies of all documents, records and
other information relevant to the claim.

The Committee will generally decide a claimant’s appeal within 60 days after
receipt of appeal. If special circumstances require an extension of time for
reviewing the claim, the claimant will be notified in writing. The notice will
be provided prior to the commencement of the extension, describe the special
circumstances requiring the extension and set forth the date the Committee will
decide the appeal. Such date will not be later than 120 days from the date the
Committee receives the appeal. In the case of an adverse decision, the notice
will explain the reason or reasons for the decision, include specific references
to Plan provisions upon which the decision is based, and indicate that the
claimant is entitled to, upon request and free of charge, reasonable access to
and copies of documents, records, and other information relevant to the claim.

A claimant may not commence a judicial proceeding against any person, including
the Plan, the Plan administrator, a Participating Company, or any other person,
with respect to a claim for benefits without first exhausting the claims
procedures set forth in the preceding paragraph. A claimant who has exhausted
these procedures and is dissatisfied with the decision on appeal of a denied
claim may bring an action in an appropriate court to review the Committee’s
decision on appeal but only if such action is commenced no later than the
earlier of (1) the applicable statute of limitations, or (2) the first
anniversary of the Committee’s decision on appeal.

 

180



--------------------------------------------------------------------------------

ARTICLE EIGHT

Amendment and Termination

 

8.1 Company’s Authority. The Company reserves the right to amend or to terminate
the Plan at any time for whatever reason it may deem appropriate. The Board
delegates to the Supplemental Pension Committee the authority to make technical
amendments to the Plan. Notwithstanding the foregoing, any amendment or
termination of the Plan shall comply with the requirements of Section 409A
(e.g., no Plan amendment shall accelerate the payment of amounts previously
deferred or provide for additional benefits).

 

8.2 Company Obligations for Benefits. Notwithstanding the preceding Section, the
Company hereby makes a contractual commitment to pay to its Eligible Employees
the benefits accrued under this Plan to the extent it is financially capable of
meeting such obligations.

ARTICLE NINE

Miscellaneous

 

9.1 No Contract of Employment. Nothing contained in this Plan shall be construed
as a contract of employment between the Company and an Eligible Employee, or as
a right of any Eligible Employee to be continued in the employment of a
Participating Company, or as a limitation of the right of a Participating
Company to discharge any of its Eligible Employees, with or without cause.

 

9.2 No Transferability. The rights of an Eligible Employee under this Plan shall
not be transferable, voluntarily or involuntarily, other than by will or the
laws of descent and distribution and are exercisable during the Eligible
Employee’s lifetime only by the Eligible Employee or the Eligible Employee’s
guardian or legal representative.

 

9.3 Governing Law. This Plan shall be interpreted and enforced in accordance
with the laws of the State of New York.

 

9.4 Section 409A. This Plan shall be governed by and subject to the requirements
of Section 409A and shall be interpreted and administered in accordance with
that intent. If any provision of this Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict. The Committee reserves the right to take any action it
deems appropriate or necessary to comply with the requirements of Section 409A
and may take advantage of such transition rules under Section 409A as it deems
necessary or appropriate.

 

9.5 Taxation. The benefits payable under this Plan shall be subject to all
federal, state and local income and employment taxes to which benefits of this
type are normally subject.

 

9.6 Successors. This Plan shall be binding on the Company’s successors and
assigns.

 

9.7 Effective Date. The original effective date of this Plan is January 1, 1997.
The effective date of this restated plan document is January 1, 2008.

IN WITNESS WHEREOF, the Company has caused this Plan document to be executed by
its duly authorized officer this 3rd day of October 2007

 

CORNING INCORPORATED By:  

/s/ John P. MacMahon

Title:   Sr. VP Global Comp & Benefits

 

181